Citation Nr: 0114548	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
1991 for a compensable rating of the service-connected 
cervical spine disability.

2.  Entitlement to an initial, compensable rating for right 
shoulder disability.

3.  Entitlement to service connection for residuals of 
shrapnel wound to the left jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
August 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) June 1995 rating decision which 
increased the rating of the service-connected cervical spine 
disability from 0 to 10 percent, effective February 18, 1992, 
granted service connection for right shoulder disability, 
assigned it a noncompensable rating, and denied service 
connection for residuals of shrapnel injury to the left jaw.  

By RO rating decision in June 1998, the rating of the 
service-connected cervical spine disability was increased 
from 10 to 20 percent.  Although the 20 percent rating of 
that disability was assigned effective March 8, 1991, the 
veteran continues to disagree with the effective date of the 
award of a compensable rating therefor; he contends that such 
rating should be assigned from the effective date of the 
award of service connection (August 2, 1985).  Thus, the 
earlier effective date claim remains on appeal as listed on 
the title page above.

By rating decision in May 2000, the RO denied the veteran's 
claims of ratings in excess of 20 percent of the service-
connected cervical spine disability, and a compensable rating 
of the service-connected right wrist disability.  In February 
2001, his representative filed a timely notice of 
disagreement (NOD) relative to those matters, and the claims 
of increased ratings of cervical spine and right wrist 
disabilities are discussed in the remand below.

Appellate consideration of the claim of a compensable rating 
of right shoulder disability is held in abeyance pending 
completion of the development requested in the remand below.

FINDINGS OF FACT

1.  By rating decision in November 1985, the RO granted 
service connection for a cervical spine disability, assigned 
it a noncompensable rating (effective August 2, 1985, the day 
following the veteran's service separation); the veteran 
disagreed with the rating assigned that disability.

2.  By decision in December 1988, the Board denied the claim 
of a compensable rating of the service-connected cervical 
spine disability.

3.  In April 1991, the veteran filed a claim of increased 
rating for his cervical spine disability; his claim was 
denied by RO rating decision in October 1991, and no timely 
appeal therefrom was filed.

4.  In December 1994, he filed a claim of increased rating 
for his cervical spine disability, submitting with the claim 
VA medical records dated February 18, 1992.

5.  By June 1995 rating decision, the RO increased the rating 
of the service-connected cervical spine disability from 0 to 
10 percent, effective February 18, 1992, the date of VA 
medical treatment.

6.  In September 1995, the RO received VA medical records, 
documenting treatment for cervical spine disability, dated 
from March 8, 1991 to October 1996.

7.  By June 1998 rating decision, the RO increased the rating 
of the service-connected cervical spine disability from 10 to 
20 percent, effective March 8, 1991, the date of the earliest 
medical record documenting treatment therefor.

8.  Medical evidence of record shows a 1 centimeter (cm) by 1 
cm, faint, non-disfiguring scar underneath the anterior 
portion of the veteran's left mandible, and two metallic 
foreign bodies in his left jaw; the evidence indicates that 
such disability is likely the result of an in-service 
shrapnel injury.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 8, 
1991, for a compensable rating of the service-connected 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).

2.  Resolving the benefit of the doubt in the veteran's 
favor, residuals of shrapnel wound to the left jaw, 
manifested by a scar and two retained metallic foreign 
bodies, were incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, providing new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the Board 
finds that the September 1995 statement of the case, 
subsequent supplemental statements of the case, and February 
2001 Travel Board hearing, provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his earlier effective date and service 
connection claims. 

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claims, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's earlier effective date and 
service connection claims.

Earlier effective date claim:

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2000).

Service connection for cervical spine disability was granted 
by RO rating decision in November 1985, and a noncompensable 
rating was assigned, effective August 2, 1985, the day 
following the date of the veteran's service separation.  That 
decision was based on his service medical records and 
September 1985 VA medical examination report, showing that he 
had spinous ligament laxity, with associated pain and 
stiffness of the neck, since an injury during active service.  

The veteran disagreed with the rating assigned his cervical 
spine disability by RO rating decision in November 1985, and 
he appealed that decision to the Board.

On VA medical examination in August 1987, the nature and 
severity of impairment associated with the veteran's service-
connected cervical spine disability were addressed, based on 
his subjective complaints and objective manifestations 
thereof.  

By December 1988 decision, the Board denied the veteran's 
claim for a compensable rating of his service-connected 
cervical spine disability.  A Board decision is final and is 
not subject to revision on the same factual basis, but it may 
be reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104.

In April 1991, the veteran filed a claim of increased rating 
for his service-connected cervical spine disability, 
indicating that the impairment resulting therefrom was 
greater than that reflected by the noncompensable rating.  
Along with his claim, he submitted an April 1991 VA medical 
record documenting treatment for pain, stiffness, and reduced 
motion of the cervical spine.

Based on the foregoing evidence, by rating decision in 
October 1991, the RO denied the veteran's (April 1991) claim 
of an increased (compensable) rating of his service-connected 
cervical spine disability.  Notice of that decision was 
mailed to his address of record on December 4, 1991, but no 
timely notice of disagreement therewith was filed.  Thus, the 
October 1991 rating decision became final; it is not subject 
to revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.

In December 1994, the veteran filed a claim of increased 
rating for his service-connected cervical spine disability, 
indicating that the severity of impairment resulting 
therefrom exceeded his noncompensable rating.  Along with his 
claim, he submitted a February 18, 1992 VA medical treatment 
note, documenting evidence of treatment of his cervical spine 
disability.

VA medical records from October 1994 to January 1995 document 
treatment for symptoms and impairment involving the veteran's 
cervical spine.

On VA medical examination in February 1995, the severity of 
impairment resulting from the veteran's service-connected 
cervical spine disability was addressed (based on his 
subjectively perceived symptoms and objectively demonstrable 
impairment).  

Based on the foregoing evidence, by rating decision in June 
1995 (now on appeal), the RO increased the rating of 
veteran's service-connected cervical spine disability from 0 
to 10 percent, effective February 18, 1992, the date of the 
earliest available medical record associated with the file in 
conjunction with the veteran's December 1994 increased rating 
claim.  

In September 1995, the RO associated with the file VA medical 
records dated from March 8, 1991 to October 1996 documenting, 
in pertinent part, intermittent treatment for the veteran's 
cervical spine disability (manifested by symptoms including 
pain, stiffness, and reduced and painful motion).  

VA medical records in April 1997 document treatment for pain, 
and reduced and painful motion of the veteran's cervical 
spine.

On VA medical examination in January 1998, the nature and 
severity of symptoms and impairment associated with the 
veteran's service-connected cervical spine disability were 
addressed (based on his subjective complaints and objective 
manifestations thereof).  

Based on the foregoing evidence, by rating decision in June 
1998, the RO increased the rating of the veteran's service-
connected cervical spine disability from 10 to 20 percent, 
effective March 8, 1991, the earliest date of medical 
evidence associated with the file in conjunction with the 
December 1994 increased rating claim.

VA medical records from June 1997 to March 2000 document 
intermittent treatment for symptoms and impairment including 
the veteran's service-connected cervical spine disability.  

At a February 2001 Travel Board hearing, the veteran 
testified that a compensable rating of his service-connected 
cervical spine disability should have been assigned from 
August 2, 1985, the effective date of the original award of 
service connection.  He stated the belief that that was the 
appropriate date for such rating because, since its onset, 
the disability was symptomatic and caused him impairment.  At 
the hearing, he submitted a duplicate copies of his December 
1986 substantive appeal and various correspondence, between 
VA and himself, dated from June to October 1991, pertaining 
to his service-connected cervical spine disability.

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than March 8, 1991, for the award 
of a compensable rating of the service-connected cervical 
spine disability have not been met.  As indicated above, the 
veteran expressed disagreement with the (noncompensable) 
rating assigned his cervical spine disability following the 
November 1985 award of service connection, contending 
essentially that a compensable rating should have been 
assigned from the date of the award of service connection.  
However, his claim was denied by Board decision in December 
1988; a Board decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104.  

In April 1991, the veteran filed a claim of increased 
(compensable) rating for his cervical spine disability, 
submitting April 1991 records of medical treatment therefor.  
His claim was denied by RO rating decision in October 1991, 
but no timely appeal therefrom was filed.  Thus, the October 
1991 rating decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.

In December 1994, the veteran again filed a claim of 
increased (compensable) rating of his service-connected 
cervical spine disability.  Subsequent to and in conjunction 
with that increased rating claim, numerous clinical records 
have been associated with the file.  The earliest such record 
(consisting of VA medical evidence) is dated March 8, 1991, 
documenting treatment for impairment of the cervical spine.  

As indicated above, pursuant to 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation will be 
the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of the increased 
rating claim.  In this case, the aforementioned March 1991 VA 
medical record, associated with the file in conjunction with 
the December 1994 increased rating claim, is dated 
significantly more than one year before December 1994.  
Nevertheless, affording the veteran the greatest available 
benefit, the RO assigned the service-connected cervical spine 
disability a compensable (20 percent) rating from March 8, 
1991, the earliest date it was factually ascertainable that 
the impairment from that disability increased in severity.

In view of the foregoing, it is clear that the veteran has 
been awarded the earliest effective date provided by law.  As 
the applicable law and regulations are clear as to the issue 
at hand, the veteran's claim of an earlier effective date for 
a compensable rating of the service-connected cervical spine 
disability must be denied.  

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Gilbert, 
1 Vet. App. at 56.  Where the fair preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is inapplicable.  Id.

The veteran's service medical records do not reveal any 
report or clinical finding indicative of injury or trauma to 
the jaw on service entrance medical examination in September 
1976.  On medical examination in August 1978, a scar was 
noted on his left forehead and in the mid-scalp area.  On 
medical examination in September 1982, he reported a history 
of head injury with loss of consciousness, 4 years earlier.  
A November 1984 X-ray study of the cervical spine showed a 
metallic foreign body in the soft tissue on the left side of 
the mandible.

On VA medical examination in September 1985, no report or 
clinical finding of any shrapnel injury to the jaw was 
identified.  

On VA medical examination in August 1987, an X-ray study of 
the cervical spine showed a metallic foreign body in the soft 
tissue of the neck, anteriorly to the left.  

On VA medical examination in February 1995, no report or 
clinical finding referable to shrapnel in the jaw was noted.

VA medical records from March 1991 to April 1997 document 
intermittent treatment for various symptoms and impairment.  
A March 1991 X-ray study showed a metallic foreign body in 
the veteran's left submandibular area.  In October 1994, he 
was scheduled to undergo a magnetic resonance imaging study 
of the neck, but the study could not be performed because of 
the metallic foreign body in his left jaw.  In November 1994, 
he indicated that he had the foreign body in the jaw (non-
palpable on examination) since shrapnel injury during active 
service.  

On VA medical examination in January 1998, a 1 cm by 1 cm, 
barely visible, non-disfiguring scar was noted underneath the 
anterior portion of the veteran's left mandible area, but 
there was no palpable fragment; the "condition" was 
reportedly asymptomatic.  An April 1995 X-ray study of the 
mandible (reviewed by the examiner in conjunction with the 
examination) showed two metallic foreign bodies in the soft 
tissues of the left jaw.  Non-disfiguring scar on the 
underside of the left mandible was diagnosed.

VA medical records from June 1997 to March 2000 document 
treatment for symptoms and impairment unrelated to the 
claimed residuals of shrapnel wound.

At the February 2001 Travel Board hearing, the veteran 
testified that, during special operations training in 
service, in about 1977 or 1978, he sustained accidental 
injury from an exploding hand grenade (reportedly exploding 
just a few feet away).  The explosion rendered him 
unconscious and, when he awoke, he was on his way to a 
hospital (via helicopter).  He was examined in the emergency 
room but nothing was seriously wrong with him; he had several 
marks, cuts, and scratches on his face.  After initial 
examination, he was cleared to return to full duty.  About a 
year thereafter, he had a dental X-ray study taken, showing 
metallic foreign bodies in his left jaw (at the hearing, he 
submitted photocopies of X-ray studies allegedly depicting 
his jaw).  He indicated that he did not sustain any shrapnel 
wound or injury to the jaw other than during service, and he 
was thus convinced that the two metallic foreign bodies in 
his left jaw were a residual of his in-service grenade 
injury.  At the hearing, he submitted additional evidence 
which was not previously of record (including photocopies of 
X-ray studies allegedly depicting his jaw, and an undated 
letter from his platoon sergeant in service).  Initial 
consideration of this evidence by the RO was waived by the 
veteran in writing.  38 C.F.R. § 20.1304(c).  

In his letter, the veteran's former platoon sergeant 
indicated that he remembered the in-service incident in which 
the veteran was injured accidentally by fragmentation from an 
exploding hand grenade during training, requiring on-site 
treatment by medics and a hospital admission.  This incident 
reportedly occurred in late 1977.  

Based on the entire record, as discussed above, the Board 
finds that the evidence supports service connection for the 
veteran's residuals of shrapnel wound to the left jaw, 
manifested by a scar and two metallic foreign bodies in his 
left mandible.  The veteran's service records, as noted 
above, do not reveal any pertinent clinical findings on 
service entrance medical examination, but a November 1984 X-
ray study of the cervical spine showed a metallic foreign 
body at the left side of the mandible.  Post-service 
radiographic evidence also documents the presence of two 
metallic foreign bodies at his left mandible.  The clinical 
evidence does not document treatment for any shrapnel injury 
residuals; the veteran indicated on VA medical examination in 
January 1998 that the foreign bodies were asymptomatic.  

The Board notes that the veteran's service medical records do 
not document any injury or treatment following injury from a 
hand grenade.  However, the veteran's former platoon sergeant 
indicated a clear memory of the injury from an exploding hand 
grenade during field exercises in late 1977; the credibility 
of his statement is presumed consistent with Justus v. 
Principi, 3 Vet. App. 510 (1992).  Also, the veteran stated 
in February 2001 that he never handled hand grenades other 
than during active service.  The Board finds this point 
particularly persuasive.

Moreover, post-service medical evidence of record, as 
discussed above, clearly shows the presence of a well-healed 
scar underneath the left mandible and two metallic foreign 
bodies in the soft tissue of the left jaw.  While the exact 
time and circumstances of an injury resulting in such 
disability are unclear, the available evidence is not 
inconsistent with residuals of a shrapnel injury; it does not 
suggest that the scar or metallic foreign bodies are of 
relatively recent origin so as to indicate that an injury may 
have been sustained after separation from service. 

In this case, the Board concludes that the clinical evidence, 
together with the veteran's and his platoon sergeant's 
credible contentions regarding incurrence of injuries in 
service, support service connection for a scar and two 
metallic foreign bodies at the left jaw.  38 U.S.C.A. 
§ 5107(b).


ORDER

An effective date, earlier than March 8, 1991, for a 
compensable rating of the service-connected cervical spine 
disability is denied.

Service connection for residuals of shrapnel injury to the 
left jaw, manifested by a scar and two metallic foreign 
bodies, is granted.  


REMAND

By rating decision in May 2000, the RO denied the veteran's 
claims of ratings in excess of 20 percent of the service-
connected cervical spine disability, and a compensable rating 
of service-connected right wrist disability.  In February 
2001, the veteran's representative filed a timely NOD as to 
those matters, but a statement of the case (SOC) has not been 
issued to date.  As the veteran initiated a timely appeal 
under applicable regulations, the RO must issue an SOC 
relative to the claims of increased ratings of the service-
connected cervical spine and right wrist disabilities.  
Holland v. Brown, 10 Vet. App. 433 (1997) (vacating Board 
decision and remanding matter when VA failed to issue a SOC 
after claimant submitted timely NOD).  As no SOC appears to 
have been issued, the claims of increased ratings of cervical 
spine and right wrist disabilities remain pending, see 
38 C.F.R. § 3.160(c) (2000), and require further action by 
the RO.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2000); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

As to the veteran's claim for a compensable rating of the 
service-connected right shoulder disability, the most recent 
VA medical examination of that disability was in February 
1995.  However, the examination report does not adequately 
address the severity of functional impairment resulting 
therefrom.  Moreover, at the February 2001 Travel Board 
hearing, the veteran indicated that the severity of 
impairment resulting from his right shoulder disability had 
intensified in recent years.  

Thus, the Board is of the opinion that a more contemporaneous 
VA orthopedic examination should be performed, addressing the 
extent of functional impairment resulting from the veteran's 
service-connected right shoulder disability, including during 
flare-ups of symptoms in relation to objective manifestations 
of the disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Therefore, the remaining issues on appeal are REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for right shoulder disability since 
February 1995.  After necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private medical 
treatment reports (not already of 
record) should be obtained and added to 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his right 
shoulder disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion, and any 
report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  Any pertinent pathology 
present should be discussed, and all 
appropriate testing conducted 
(including X-ray study).  The examiner 
should elicit all of the veteran's 
subjective complaints concerning right 
shoulder disability and assess whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of these manifestations on 
the veteran's ability to function in 
the employment arena.  The examiner 
should also comment on whether there 
are other objective indications of the 
extent of the veteran's pain, such as 
visible manifestations on movement of 
the right shoulder and functional 
impairment due to pain.

4.  The RO review of the veteran's 
increased rating claim should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40 and 
4.45, and should specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (Board may 
not assign an extraschedular rating in 
the first instance).

5.  The RO should carefully review the 
examination report and other development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  Stegall, 
11 Vet. App. 268.

6.  The RO should issue an SOC to the 
veteran and his representative, 
addressing entitlement to increased 
ratings of the service-connected 
cervical spine and right wrist 
disabilities, including citation to all 
relevant law and regulation, and they 
should be advised of the time limit in 
which to file a substantive appeal.  
38 C.F.R. § 20.302(b) (2000).  Then, 
only if an appeal is timely perfected, 
should the issues be returned to the 
Board for further consideration.

In any event, if the benefit sought on appeal (increased 
rating for right shoulder disability) is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and an opportunity to 
respond.  The issue should then be returned to the Board for 
further review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or he 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



